The offense is theft and the punishment is five years in the penitentiary.
The state's testimony shows that the automobile alleged to have been stolen was found near the residence in which appellant lived and that appellant and another party were present in the residence at the time the automobile was found. It was appellant's contention that he had no connection with the original taking of the automobile and his testimony showed that same was stolen by the party who was found present at his home at the time the car was found.
By a proper bill of exception, appellant shows that after he was arrested by the sheriff and without any warning of any character by the sheriff, the sheriff was permitted to testify to a statement made by the appellant with reference to the stolen property. The substance of the sheriff's testimony was that after he arrested the defendant and without warning him or reducing any statement that he made to writing, that the defendant called Roy Fulton, the party who was found with him at his home, and told the said Fulton that he wanted to see *Page 304 
him and that they might just as well have put the automobile in the house as to put it out there where they did. Appellant objected to this testimony of the sheriff because the confession was oral and because the defendant had not been warned and his objections were overruled. The admission of this testimony is reversible error. Art. 727, 1925, C. C. P.
The other matters complained of in appellant's brief may not arise in the same form on another trial of the case. In any event the bills of exception presenting them are not in such form as justify us in reviewing them.
For the error above mentioned, the judgment of the trial court is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.